                                           Case 2:19-cv-04821-MWF-KS Document 52 Filed 12/30/19 Page 1 of 2 Page ID #:625



                                            1 KAZEROUNI LAW GROUP, APC
                                              Abbas Kazerounian, Esq. (SBN: 249203)
                                            2 ak@kazlg.com
                                            3 245 Fischer Ave., Ste. D1
                                              Costa Mesa, CA 92626
                                            4 Telephone: (800) 400-6808
                                            5 Facsimile: (800) 520-5523
                                            6 KAZEROUNI LAW GROUP, APC
                                            7 Yana A. Hart, Esq. (SBN: 306499)
                                              yana@kazlg.com
                                            8 2221 Camino Del Rio, Suite 101
                                            9 San Diego, CA 92108
                                              Telephone: (619) 233-7770
                                           10 Facsimile: (619) 297-1022
                                           11
2221 C AMINO D EL R IO S OUTH S UITE 101




                                              Attorneys for Plaintiffs
  KAZEROUNI LAW GROUP, APC




                                           12 Arthur Catalano, Matthew Fernandes,
                                              Andre Joseph, Alexander Alonso, and Randolph Jones
         S AN D IEGO , CA 92108




                                           13
                                           14                       UNITED STATES DISTRICT COURT
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                           15
                                           16
                                                  ARTHUR CATALANO,                     Case No.: 2:19-cv- 04821-MWF
                                           17     MATTHEW FERNANDES,                   (KSx)
                                           18     ANDRE JOSEPH, ALEXANDER
                                                  ALONSO, and RANDOLPH                 DECLARATION OF YANA A.
                                           19     JONES, individually and on behalf    HART IN SUPPORT OF
                                           20     of others similarly situated,        PLAINTIFFS’ REQUEST TO
                                                                                       INCORPORATE BY
                                           21                  Plaintiffs,
                                                                                       REFERENCE IN SUPPORT OF
                                           22                                          PLAINTIFFS’ OPPOSITION
                                                                              v.       TO DEFENDANTS’ MOTION
                                           23                                          TO DISMISS THIRD
                                                  ANOVOS PRODUCTIONS, LLC;
                                           24                                          AMENDED COMPLAINT
                                                  and DISNEY LUCAS FILM,
                                           25     LTD.,
                                                                                       Date: January 27, 2020
                                           26                  Defendants.             Time: 10:00a.m.
                                                                                       Ctrm: 5A
                                           27                                          Judge: Hon. Michael Fitzgerald
                                           28


                                                DECLARATION OF YANA A. HART
                                           Case 2:19-cv-04821-MWF-KS Document 52 Filed 12/30/19 Page 2 of 2 Page ID #:626



                                            1                         DECLRATION OF YANA A. HART
                                            2         I, Yana A. Hart, hereby declare under penalty of perjury that the following is
                                            3 true and correct:
                                            4 1. I am an attorney duly licensed to practice law in the State of California in both
                                            5    federal and state Courts.
                                            6 2. I am an associate attorney with the law firm Kazerouni Law Group, APC, and
                                            7    one of the attorneys for Plaintiffs Arthur Catalano, Matthew Fernandes, Andre
                                            8    Joseph, Alexander Alonso, and Randolph Jones in the above captioned matter.
                                            9 3. I am over the age of 18 and am fully competent to make this declaration.
                                           10 4. I have personal knowledge of the information contained in this declaration, and
                                           11
2221 C AMINO D EL R IO S OUTH S UITE 101




                                                 if called upon as a witness, I could and would competently testify thereto, except
  KAZEROUNI LAW GROUP, APC




                                           12      as to those matters, which are explicitly set forth as based upon my information
         S AN D IEGO , CA 92108




                                           13      and belief, and as to such matters, I am informed and believe that they are true
                                           14      and correct.
                                           15 5. Attached hereto as Exhibit A is a true and correct copy of a webpage from
                                           16    Anovos’ website located at https://www.anovos.com/blogs/news/meeting-
                                           17    expectations-a-letter-from-anovos-to-our-customers, captured on December 19,
                                           18      2019.
                                           19 6. I declare under penalty of perjury that the foregoing is true and correct and that I
                                           20    executed this declaration on December 30, 2019 in San Diego, California.
                                           21
                                           22 Date: December 30, 2019                                 Respectfully submitted,
                                           23                                                        Kazerouni Law Group, APC
                                           24
                                                                                                      By: s/ Yana A. Hart
                                           25                                                             Yana A. Hart, Esq.
                                           26                                                             Attorneys for Plaintiffs
                                           27
                                           28


                                                DECLARATION OF YANA A. HART                                                          1
